Citation Nr: 9927352	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-14 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for bursitis of the right 
hip, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1989 to 
December 1993.  

This matter arises from a May 1998 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in June 1998, and a statement of the case was issued that 
same month.  A substantive appeal was timely received in July 
1998, and the Board of Veterans' Appeals (Board) therefore 
has jurisdiction of the appeal.  38 U.S.C.A. § 7105(a) (West 
1991).   

The Board observes that the veteran requested a personal 
hearing at the RO.  A hearing was scheduled for November 
1998.  The veteran appeared at the appointed time, but 
indicated that she wished to cancel the hearing pending 
further development on her claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained.  

2.  The veteran's service-connected bursitis of the right hip 
is manifested by complaints of pain; some tenderness and 
complaints of pain were noted on clinical examination, but 
there is full range of motion and no evidence of arthritis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's bursitis of the right hip have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5019, 5250, 5251, 5252, 5253 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted her in the development 
of her claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has submitted a well-grounded 
claim.  

Once a claimant has submitted a well-grounded claim, the VA 
has a duty to assist her in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of VA rating examination reports, and personal 
statements made by the veteran in her own behalf.  In 
addition, as noted, the veteran canceled her request to be 
afforded a personal hearing, and did not reschedule another 
hearing.  The Board is not aware of any additional evidence 
which is available in connection with the present appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection of parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that the examinations upon 
which ratings are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

Service connection for bursitis of the right hip was granted 
by a June 1994 rating decision.  A 10 percent evaluation was 
assigned, effective from December 27, 1993.  The assignment 
of the 10 percent evaluation was based on evidence showing 
that the veteran experienced chronic pain with her bursitis, 
although she was not shown to experience any limitation of 
motion, arthritis, or other functional impairment.  She now 
contends that her bursitis of the right hip has increased in 
severity, and that an evaluation in excess of 10 percent is 
warranted for this disability.  

For historical comparison purposes, the Board observes that 
the veteran underwent a VA rating examination in August 1995 
and reported that she had developed soreness in her right hip 
during service, and had been diagnosed with bursitis.  She 
indicated that she had not sought any medical treatment for 
this problem following her active service.  In addition, she 
reported that her symptoms of pain and soreness would come 
and go, and that she was asymptomatic at the time of the 
examination.  On examination, the veteran had a full range of 
motion in her back and both hips.  No degenerative changes 
were noted in the X-ray examination, and no evidence of 
injury, calcification, inflammatory process, or other 
abnormality was noted.  The examiner concluded by stating 
that he was unable to find any arthritic abnormality nor any 
evidence of any disability or dysfunction.   

The veteran underwent VA rating examination in December 1997 
and recounted her history of bursitis of the right hip.  On 
examination, she was found to have a normal gait, and full 
range of motion in her low back without any complaints.  In 
addition, the veteran had full range of motion in both hips 
without complaint.  The veteran did indicate that she 
experienced pain on active abduction against resistance on 
the right side.  She was also shown to have tenderness near 
the greater trochanter.  No evidence of arthritis was present 
on either the physical or the X-ray examinations.  The 
examiner concluded with a diagnosis of trochanteric bursitis 
of the right hip without evidence of arthritis.  

After reviewing the evidence, the Board finds that the 
currently assigned 10 percent evaluation for bursitis of the 
right hip is appropriate, and that the preponderance of the 
evidence is against assignment of a higher evaluation under 
any diagnostic code.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5019 (1998), bursitis is to be rated on limitation of 
motion of the affected parts or as degenerative arthritis.  
Arthritis, degenerative, osteoarthritic, and otherwise, is 
evaluated by the criteria under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998).  However, as the objective medical evidence 
shows that the veteran does not have any arthritis, 
application of this diagnostic criteria is not for 
consideration.  

In addition, impairment of the lower extremities, including 
the hips, is evaluated at 38 C.F.R. § 4.71a, Diagnostic Codes 
5250 through 5255 (1998).  Those codes provide for assignment 
of disability ratings based upon limitation of motion of the 
lower extremities, specifically the hip and thigh.  However, 
the veteran is shown to have no functional impairment 
involving her right hip.  Both rating examinations showed 
that she had full range of motion in her lower back and both 
hips without complaints of pain.  The only adverse 
symptomatology shown to exist was pain on active abduction on 
the right side, and tenderness at the greater trochanter.  

The veteran contends, in substance, that she should be 
assigned an additional or higher rating based upon functional 
limitation due to pain in her right hip.  However, the Board 
would observe that her currently assigned 10 percent 
evaluation is based upon pain, as contemplated in 38 C.F.R. 
§§ 4.40 and 4.45.  The veteran is not shown to experience any 
functional limitation in her right hip, either due to her 
bursitis or due to pain.  Accordingly, the Board finds no 
basis upon which to assign a higher evaluation for her 
bursitis of the right hip.  See generally DeLuca, supra.  

The Board recognizes that the veteran experiences chronic 
pain in her right hip due to her service-connected bursitis.  
However, as pain has already been a primary consideration in 
the decision to assign a 10 percent evaluation for this 
disability, particularly in view of the absence of any 
particular physical impairment, assignment of an additional 
rating based on functional limitation due to pain is not for 
consideration in this case.  Therefore, the veteran's claim 
for an evaluation in excess of 10 percent for her bursitis of 
the right hip must be denied.  

The potential application of the various provisions of Title 
38 of the Code of Federal Regulations (1998) have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Here, there has been no showing that the disability 
under consideration has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  There is no evidence to show 
that the disability under consideration, bursitis of the 
right hip, renders the veteran incapable of obtaining or 
retaining gainful employment.  In the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in her favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, she may apply at any 
time for an evaluation in excess of the currently assigned 10 
percent rating.  See 38 C.F.R. § 4.1.  At present, however, 
the record affords no basis upon which to grant an increased 
rating for the veteran's bursitis of the right hip.  


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

